Citation Nr: 1031589	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  09-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) nonservice-
connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1977.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 administrative decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Pension 
Management Center, which determined that the Veteran's income, 
effective December 1, 2008, exceeded the maximum annual 
disability pension limit set by law.  The Board notes that during 
the course of the appeal, the Veteran's claims file was 
temporarily brokered to the St. Paul, Minnesota Pension 
Management Center.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In April 2009, the Veteran submitted a timely substantive appeal 
to the Board via a VA Form 9, on which he indicated that he 
wanted a Board hearing at the local RO.  As such, in a March 2010 
letter, the Veteran was notified of his scheduled Board hearing 
in May 2010, and he was requested to report to the Regional 
Office (RO) in Houston, Texas.  In an April 2010 report of 
general information form, it was noted that the Veteran was 
contacted via telephone regarding the hearing, but was unable to 
be reached.  The report referenced the Veteran's scheduled travel 
board hearing in May at the Houston RO, but noted that the 
Veteran actually resides near San Antonio.  It was specifically 
stated that if the Veteran does not show for the hearing then the 
RO "will need to send [the] Vet[eran] a letter asking him if he 
wants to continue the hearing process or not."  Furthermore, in 
an April 2010 email, it was again stated that the Veteran's 
hearing should have been scheduled at the San Antonio RO, since 
he resides closer to San Antonio and is under their jurisdiction.  
It was determined that due to the upcoming scheduled hearing and 
their inability to contact the Veteran, the hearing would remain 
as scheduled for May 6, 2010, in Houston, Texas.  As such, the 
Veteran failed to report for the hearing.  

Upon review of the record, there is no indication that the letter 
mentioned in the April 2010 report of general information has 
been sent to the Veteran asking him if he wishes to continue the 
hearing process for his current claim on appeal.  Accordingly, 
this case must be remanded to afford the Veteran the requested 
personal hearing.  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  Contact the Veteran to determine 
whether or not he would like a travel board 
hearing to be scheduled at the San Antonio, 
Texas Regional Office.  

2.  If requested, schedule the Veteran for 
a travel board hearing at the desired RO.  
The Veteran and his representative should 
be notified of the date and time of the 
hearing.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


